

EMPLOYMENT AGREEMENT






This Employment Agreement (the "Agreement"), dated August 20 2013, is between
BBCN Bank (the "Company") and Mark Lee, an individual residing at Los Angeles,
California ("Executive").


It is the intent of the Company to comply with all laws and regulations, now in
effect or which are passed during the term of this agreement. Each party agrees
that any modification required by any law or regulation is agreed to at
execution.


1.     POSITION AND RESPONSIBILITIES


a. Position. Executive is employed by the Company to render services to the
Company in the position of Executive Vice President and Chief Credit Officer.
Executive shall report to the President and CEO of BBCN Bank. Executive shall
perform such duties and responsibilities as are normally assigned to such
position in accordance with the standards of the industry and any additional
duties now or hereafter assigned to Executive by the CEO and Board of Directors.
Executive shall abide by the rules, regulations, and practices as adopted or
modified from time to time in the Company's sole discretion. Executive will be
based out of the Company's main office, currently located in Los Angeles, and
acknowledges that travel to other locations will be necessary. Executive shall
devote his entire working time, energy and
attention, to the best of Executive's abilities and using Executive's best
efforts, to the business and affairs of the Company and its affiliates.


b. Other Activities. Except upon the prior written consent of the Company,
Executive shall not, during the term of this Agreement, (i) accept any other
employment, or (ii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage) that might interfere
with Executive's duties and responsibilities hereunder or create a conflict of
interest with the Company.


c. No Conflict. Executive represents and warrants that Executive's execution of
this Agreement, Executive's employment with the Company, and the performance of
Executive's proposed duties under this Agreement shall not violate any
obligations with respect to proprietary or confidential information of any other
person or entity.






2.     COMPENSATION AND BENEFITS


a. Base Salary. In consideration of the services to be rendered under
this Agreement, the Company shall pay Executive a salary at the rate of Two
Hundred and Seventy Thousand Dollars ($270,000) per year ("Base Salary"). The
Base Salary shall be paid in accordance with the Company's regularly established
payroll practice. Executive's Base Salary for the second year of the Term will
be reviewed and may be adjusted in the sole discretion of
the Company, but in no event to a level lower than the original Base Salary, as
directed by the
Board of Directors of the Company.





--------------------------------------------------------------------------------





b. Bonus. Executive shall be considered for an annual cash bonus within the
complete discretion of the CEO and the Board of Directors.


d.     Benefits. Executive will be eligible to participate in any life insurance
benefits as well as vacation, sick leave, medical, dental, vision, disability,
401K, ESOP, car allowance and other employee benefits plans of Company normally
provided to other executive officers of Company.






3.     AT-WILL EMPLOYMENT; TERMINATION BY COMPANY


a. Term. The Term of this Agreement shall be three (3) years ("Term") and shall
commence on August 1, 2013. If the Agreement is not extended in writing beyond
the Term of three years, and the Executive continues as CCO, he will be subject
solely to the policies and procedures of the Company.


b. At-Will Termination by Company. The employment of Executive shall be "at­
will" at all times. The Company may terminate Executive's employment with the
Company at any time, without any advance notice, with or without cause, for any
reason or no reason at all, notwithstanding anything to the contrary contained
in or arising from any statements, policies or practices of the Company relating
to the employment, discipline or termination of its employees. Upon and after
such termination, all obligations of the Company under this Agreement shall
cease except for the Base Salary through the Term of the Agreement, unless the
termination of employment is covered by Section four or fi ve of this agreement.
All accrued vacation will be paid out as of the Executive's termination date
from the Company.


c. Delay of Payment. Nothwithstanding any provision to the contrary in this
Agreement, if the Executive is deemed on the date of termination to be a
"specified employee" within the meaning of that term under Code Section
409A(a)(2)(B) of the Internal Revenue Code of 1986, as amended (the "Code"),
then with regard to any payment of the provision of any benefit that is required
to be delayed in compliance with Code Section 409A(a)(2)(B), such payment or
benefit shall not be made or provided prior to the earlier of (i) the expiration
of the
six (6) month period measured from the date of Executive's "separation of
service (as such term
is defined under Code Section 409A) or (ii) the date of Executive's death
(collectively, the "Delay Period"). Upon expiration of the Delay Period, all
payments and benefits delayed pursuant to this section (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to the Executive immediately in a lump sum
less applicable withholding, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the nonnal payment
dates specified herein.






4.     OTHER TERMINATIONS BY COMPANY


a. Termination for Cause. For purpose of this Agreement, "For Cause" shall




--------------------------------------------------------------------------------





mean: (i) Executive is convicted of a felony or commits a crime involving
dishonesty, breach of trust, or physical harm to any person; (ii) Executive
willfully engages in conduct that is in bad faith and materially injurious to
the Company, including but not limited to, misappropriation of trade secrets,
fraud or embezzlement; (iii) Executive commits a material breach of this
Agreement, which breach is not cured within twenty days after written notice to
Executive from the Company; (iv) Executive willfully refuses to implement or
follow a lawful policy or directive of the Company; or (v) Executive engages in
misfeasance or malfeasance demonstrated by a pattern of failure to perform job
duties diligently and professionally. The Company may terminate Executive's
employment For Cause at any time, without any advance notice, except as provided
above. The Company shall pay to Executive (i) any Base Salary to which Executive
is entitled up through the date of termination, and (ii) accrued but unused
vacation pay to which Executive is entitled up through the date of termination,
subject to any other rights or remedies
of the Company under law; and thereafter all obligations of the Company under
this Agreement shall cease.


b. By Death. Executive's employment shall terminate automatically upon
Executive's death. The Company shall pay to Executive's beneficiaries or estate,
as appropriate, (i) any Base Salary to which Executive is entitled up through
the date of Death; (ii) accrued but unused vacation pay then due and owing.
Thereafter, all obligations of the Company under this Agreement shall cease.
Nothing in this Section shall affect any accrued entitlement of Executive's
heirs or devisees to the benefits of any life insurance plan or other applicable
benefits.


c. By Disability. If Executive becomes eligible for the Company's long-term
disability benefits or if, in the sole opinion of the Company, Executive is
unable to carry out the responsibilities and functions of the position held by
Executive by reason of any physical or mental impairment for more than sixty
(60) consecutive days or more than ninety (90) days in any twelve-month period
then, to the extent permitted by law, the Company may terminate Executive's
employment. The Company shall pay to Executive (i) any Base Salary to which
Executive is entitled up through the date of termination, and (ii) accrued but
unused vacation pay, to which Executive is entitled up through the date or
termination, and thereafter all obligations of the Company under this Agreement
shall cease. Nothing in this Section shall affect Executive's rights under any
disability plan in which Executive is a participant.






5.     TERMINATION BY EXECUTIVE


At-Will/ Voluntary Termination by Executive. Executive may terminate employment
with the Company at any time for any reason or no reason at all, i.e. at will,
upon four (4) weeks' advance written notice to the Board. During such notice
period Executive shall continue to diligently perform all of Executive's duties
hereunder. The Company shall have the option, in its sole discretion, to make
Executive's termination effective at any time prior to the end of such notice
period as long as the Company pays Executive the Base Salary to which Executive
is entitled up through the last day of the four week notice period. Thereafter
all obligations of the Company shall cease. Executive




--------------------------------------------------------------------------------



shall not be entitled to any separation or severance pay if Executive terminates
his employment with the Company.


6.     TERMINATION OBLIGATIONS


a. Return of Property. Executive agrees that all property (including, without
limitation, all equipment, tangible proprietary information, documents, records,
notes, contracts, emails and Board and Committee materials and
computer-generated materials) furnished to or created or prepared by Executive
incident to Executive's employment belongs to the Company and shall be promptly
returned to the Company upon termination of Executive's employment for any
reason.


b.     Cooperation by Executive. Upon termination of Executive's
employment, Executive shall be deemed to have resigned from all offices and
directorships then held with the Company. Following any termination of
employment, Executive shall cooperate with the Company in the winding up of
pending work on behalf of the Company and the orderly transfer of work to other
employees. Executive shall also cooperate with the Company in the defense of any
action brought by any third party against the Company that relates to
Executive's employment by the Company.






7.
PROPRIETARY INFORMATION; PROHIBITION ON THIRD PARTY INFORMATION



a. Proprietary Information and Confidentiality. As a condition of Executive's
employment, Executive will hold all Company's confidential and proprietary
information in confidence and will not disclose, use, copy, publish, summarize,
or remove from the premises of the Company any proprietary or confidential
information, except as is necessary to carry out his assigned responsibilities
as a Company employee. "Confidential" and "Proprietary" Information shall have
the meaning described in the Company's Code of Ethics and Business Conduct, and
shall include, but are not limited to, all information related to any aspect of
the business of the Company which is either information not known by actual or
potential competitors of the Company or is proprietary information of the
Company, whether of a technical nature or otherwise. Such information includes
promotional methods, marketing plans, lists of customer names and information or
personnel lists of suppliers, business plans, business opportunities, or
financial statements.


b. Non-Solicitation. Executive acknowledges that, because of Executive's
position in the Company, Executive will have access to material intellectual
property and confidential information. During the Term of Executive's employment
and for eighteen months thereafter, in addition to Executive's other obligations
hereunder, Executive shall not, for Executive or any third party, directly or
indirectly use the Company's Confidential or Proprietary Information to (a)
divert or attempt to divert from the Company any business of any kind,
including, without limitation, the solicitation of or interference with any of
its customers, clients, business partners or suppliers, or (b) solicit or
otherwise induce any person employed by the Company to tenninate his or her
employment with Company and/or to follow Executive to a new Company. If
Executive fails in his obligations to the Company under this provision,
Executive




--------------------------------------------------------------------------------





shall be liable for money damages and may be subject to a cease and desist
order, as well as any other remedies available to the Company under applicable
law.


c. Non-Disclosure of Third Party Information. Executive represents, warrants and
covenants that Executive shall not disclose to the Company, or use, or induce
the Company to use, any proprietary information or trade secrets of others at
any time including, but not limited to any proprietary information or trade
secrets of any former employer, if any. Executive acknowledges and agrees that
any violation of this provision shall be grounds for Executive's immediate
termination and could subject Executive to substantial civil liabilities and
criminal penalties. Executive further specifically and expressly acknowledges
that no officer or other employee or representative of the Company has requested
or instructed Executive to disclose or use any such third party proprietary
information or trade secrets.


8.     RECOUPMENT POLICY


Executive hereby understands and agrees that the Executive is subject to the
Company's recoupment policy. Under the current policy applicable to the
Company's senior executives, subject to the discretion and approval of the
Board, the Company may, to the extent permitted by governing law, require
reimbursement and/or cancellation of any bonus or other incentive compensation,
including stock-based compensation, awarded to the Executive where all of the
following factors are present: (a) the award was predicated upon the achievement
of certain financial results that were subsequently the subject of a material
restatement, (b) the Board reasonably determines that the Executive engaged in
fraud or intentional misconduct that was a substantial contributing cause to the
need for the restatement, and (c) a lower award would have been made to the
Executive based upon the restated financial results. In each instance, the
Company shall seek to recover the Executive's entire annual bonus payment and
gain from such incentive or stock-based compensation received by the Executive
within the relevant period, plus a reasonable rate of interest.


9.     ARBITRATION


Executive agrees to sign and be bound by the terms of the Arbitration Agreement
and which shall supersede any previous Arbitration Agreement, which is attached
as Exhibit A.


10.     AMENDMENTS; WAIVERS; REMEDIES


This Agreement may not be amended or waived except by a writing signed by
Executive and by a duly authorized representative of the Board of Directors.
Failure to exercise any right under this Agreement shall not constitute a waiver
of such right. Any waiver of any breach of this Agreement shall not operate as a
waiver of any subsequent breaches. All rights or remedies specified for a party
herein shall be cumulative and in addition to all other rights and remedies of
the party hereunder or under applicable law.






--------------------------------------------------------------------------------



11.     ASSIGNMENT; BINDING EFFECT


a. Assignment. The performance of Executive is personal hereunder, and Executive
agrees that Executive shall have no right to assign and shall not assign or
purport to assign any


rights or obligations under this Agreement. This Agreement may be assigned or
transferred by the Company and nothing in this Agreement shall prevent the
consolidation, merger or sale of the Company or a sale of any or all or
substantially all of its assets.


b. Binding Effect. Subject to the foregoing restriction on assignment by
Executive, this Agreement shall inure to the benefit of and be binding upon each
of the parties, the affiliates, officers, directors, agents, successors and
assigns of the Company, and the heirs, devisees, spouses, legal representatives
and successors of Executive.


12.     NOTICES


All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered: (a) by
hand; (b) by a nationally recognized overnight courier service; or (c) by United
States first class registered or certified mail, return receipt requested, to
the principal address of the other party, as set forth below. The date of notice
shall be deemed to be the earlier of (i) actual receipt of notice by any
permitted means, or (ii) two business days following dispatch by overnight
delivery service or the United States Mail. Executive shall be obligated to
notify the Company in writing of any change in Executive's address. Notice of a
change of address shall be effective only when done in accordance with this
paragraph.


Company's Notice Address:     Executive's Notice Address:




BBCN Bank
3731 Wilshire Blvd., Suite 1000
Los Angeles, CA 90010
Attn: Legal Department
 

Mark Lee
3785 Wilshire Blvd, #1808
Los Angeles, CA 90010





--------------------------------------------------------------------------------



13.     SEVERABILITY


If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect. In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.






14.     TAXES


All Amounts paid under this Agreement (including without limitation Base Salary,
Bonus and Severance) shall be paid less all applicable state and federal tax
withholdings and any other withholdings required by any applicable jurisdiction.


15.     GOVERNING LAW


This Agreement shall be governed by and construed in accordance with the laws of
the State of
California.


16.     COMPLIANCE WITH SAFETY AND SOUNDNESS STANDARDS


Notwithstanding anything contained herein to the contrary, in no event shall the
total compensation paid out upon the departure of Executive to the Executive be
in excess of that considered by the Federal Deposit Insurance Corporation,
Federal Reserve Board, or
the California Commissioner of Financial Institutions to be safe and sound at
the time of such payment, taking into consideration all applicable laws,
regulations, or other regulatory guidance. Any payments made to Executive,
pursuant to this Agreement or otherwise, are subject to and conditioned upon
compliance with 12 U.S.C. Section 1828(k) and any regulations promulgated
thereunder.


17.     INTERPRETATION


This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor or against any party. Sections and section headings contained in
this Agreement are for reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement. Whenever the context
requires, references to the singular shall include the plural and the plural the
singular.






--------------------------------------------------------------------------------



18.     OBLIGATIONS SURVIVE TERMINATION OF EMPLOYMENT


Executive agrees that any and all of Executive's obligations under this
Agreement described in Sections 2.f., 6, 7, I 0, 13, and Exhibit A hereto, shall
survive the termination of employment and the termination of this Agreement.


19.     COUNTERPARTS


This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one and the same instrument.


20.     AUTHORITY


Each party represents and warrants that such party has the right, power, and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.


21.     ENTIRE AGREEMENT


This Agreement is intended to be the final, complete, and exclusive statement of
the tenns of
Executive's employment by the Company and may not be contradicted by evidence of
any prior


or contemporaneous statements of agreements, except for agreements specifically
referenced herein (including the Arbitration Agreement attached as Exhibit A and
the Equity Incentive Plan). This Agreement cannot be changed, modified or
extended except by a writing signed by both parties hereto. To the extent that
the practices, policies or procedures of the Company, now or in the future,
apply to Executive and are inconsistent with the terms of this Agreement, the
provisions of this Agreement shall control. Any subsequent change in Executive's
duties, position, or compensation will not affect the validity or scope of this
Agreement.










--------------------------------------------------------------------------------



22.     EXECUTIVE ACKNOWLEDGEMENT


EXECUTIVE ACKNOWLEDGES EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS AGREEMENT, THAT EXECUTIVE HAS READ AND UNDERSTANDS THE
AGREEMENT, THAT EXECUTIVE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT EXECUTIVE
HAS ENTERED INTO IT FREELY BASED ON EXECUTIVE'S OWN JUDGMENT AND NOT ON ANY
REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.


In Witness Whereof, the parties have duly executed this Agreement as of the date
first written above.






BBCN Bank
[ccoagreementimage1.gif]


Title: Chairman, BBCN Bank


[ccoagreementimage2.gif]






[ccoagreementimage3.gif]


